GOODWYN, Justice.
This is an appeal by the respondent below from a decree of the law and equity court of Winston County, in equity, overruling her demurrer to a bill for divorce. We have no alternative but to affirm the decree for the reason that there is no assignment of error made in accordance with Rule 1 of the Revised Rules of Practice in the Supreme Court, 261 Ala. XIX, XX, Code 1940, Tit. 7 Appendix, Cum.Pock. Part. Southern Benefit Life Ins. Co. v. Holmes, 265 Ala. 48, 49, 89 So.2d 530; Tidwell v. Town of Town Creek, 264 Ala. 330, 87 So.2d 646; Dobson v. Deason, 258 Ala. 219, 61 So.2d 764.
We call attention to the fact that the transcript does not contain the caption required by Rule 24 of the Revised Rules of Practice in the Supreme Court, supra. See: Prince v. Hammock, 265 Ala. 255, 90 So.2d 672; Glenn v. Sutton, 265 Ala. 154, 90 So.2d 227; Powell v. Powell, 265 Ala. 48, 89 So.2d 530; West v. Camp, 264 Ala. 644, 89 So.2d 170; Reynolds v. Henson, 264 Ala. 435, 87 So.2d 856; McPherson v. Stallworth, 262 Ala. 367, 368, 78 So.2d 924; Garrard v. State ex rel. Waid, 260 Ala. 486, 487, 71 So.2d 59; Pensacola, A. & W. R. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 So. 418.
Affirmed.
LAWSON, STAKELY and MERRILL, JJ., concur.